DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snider (US20130174488 hereinafter “Snider”).

With regard to claim 1 and 7, 
A flush glass apparatus comprising: 
a fixed glass (116) having an opening (116a); 
an operation glass (118) configured to open and close the opening (116a) of the fixed glass (116); 
a lower rail (114) configured to slidably support a lower portion of the operation glass (118); 
a sealing member (121) provided below the lower rail (114) to seal a gap between an inner surface of the fixed glass (116) and a vehicle body (112); 
one or more upper drain holes (114a) provided on the lower rail (114) to discharge rainwater on the lower rail (114) to a buffer area (120b) between the lower rail (114) and the sealing member (121); and 
a drain induction member (120) interposed between the inner surface of the fixed glass (116) and the sealing member (121) and providing a lower drain hole (120a) to discharge rainwater in the buffer area (120b) to the outside.
Wherein the one or more upper drain holes (114a), the buffer area (114b), and the lower drain hole (120a) are connected to each other (all connected to fixed panel 116) and provide a flow path (see figure 21C).

	With regard to claims 2 and 8, 
wherein the drain induction member (120) extends downward from the lower rail (114). (see figure 21)
	
	With regard to claims 4 and 10, 
	wherein the drain induction member (120) extends downward from a position spaced apart from positions of the upper drain holes (114a) in a longitudinal direction of the lower rail (114). (see figure 21)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Tamarapoo (US20160167487 hereinafter “Tamarapoo”).

	With regard to claims 3 and 9, Snider teaches
	a spacer plate (124) spacing a portion of the sealing member (121) apart from the inner surface of the fixed glass (116)

	Snider does not teach a spacer protrusion protruding from the spacer plate (124)
	However Tamarapoo teaches a spacer plate (174) that protrudes (see figure 9-10) from the spacer plate (174) to be supported on the inner surface of the fixed glass (132).
 
	It would have been obvious to one ordinary skill in the art before the
effective filing date of applicant’s invention to have modified Snider, to have the spacer plate protrude from the fixed glass because this better allows the spacer plate to perform its function of spacing elements apart from one another.
 

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Murphy (US20080263960 hereinafter “Murphy”).

	With regard to claims 5 and 11, Snider does not teach the lower drain hole (120a) is misaligned with the upper drain hole (114a). 

	However, Murphy teaches a lower drain hole (44B) that is provided at a position misaligned with vertical extension lines respectively passing through a upper drain hole (50). (when combined with Snider, would have drainage lines leading to misaligned lower drain hole as seen in Murphy)

	It would have been obvious to one ordinary skill in the art before the
effective filing date of applicant’s invention to have modified Snider, to have a misaligned upper and lower drain holes because this allows for “drainage while minimizing road noise and wind noise entering the interior compartment via the inlet, outlet”, para [0005].

	With regard to claims 6 and 12, Snider teaches
	wherein the vertical extension lines (vertical axis line passing through 114a) are perpendicular to or substantially perpendicular to an extending direction (horizontal rail direction) of the lower rail (114)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637